 In the Matter of GLENN L. MARTIN COMPANYaidINTERNATIONAL 'UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENTWORKERS OF AMERICA, UAW-CIOCase No. R-5445SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust 25, 191.3On June 11, 1943, the National Labor Relations Board issued a De-cision and Direction of Election 1 and on July 2, 1943, an Amendmentto Direction of Election in the above-entitled proceeding.Pursuantto the Direction of Election, as amended, an election by secret ballotwas conducted on July 16, 1943, under the direction and supervision ofthe Director of Field Division.On August 6, 1943, the Director ofField Division issued and duly served upon the parties a Report onOrdered Election.As to the balloting and its results, the Director reported as follows :Percentage of eligibles casting ballots______________________814Percentage of eligibles casting valid votes_________________ 78.5Percentage of valid votes cast for U. A. W -Local 738 C. I. O__ 40.44Aircraft Lodge 1719 I. A M_______________________________ 11.13Middle River Aeronautical Employees Association -----------.9None ----------------------------------------------------42 33The Director reported that the challenged ballots constituted 5.15 per-cent of the valid votes cast and consequently might affect the resultsof the election.On August 11, 1943, Internati9nal Union, United Automobile, Air-craft and Agricultural. Implement Workers of America, Local ;738,herein called the UAW-CIO, filed a statement requesting that a run-off election be conducted and, if no run-off election were directed, per-mission to file objections to the conduct of the election on the allegedground of interference therewith by the Company.On August 14and 19, respectively, Middle River Aeronautical Employees Associa-iON L R B 412.52 N L R. B, No 27.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, Inc., herein called the Association, and the Company filed state-ments with the Board.The Association requested that no run-offelection be held unless the positions of the parties were changed inthe event the Board followed the Director's recommendations as tothe disposition of the challenged ballots.The Company made a likerequest, but in addition suggested that a run-off election would serveno useful purpose; it also opposed the request of the UAW-CIO forleave to file objections in the event a run-off election were not directed,asserting that it had not interfered with the conduct of the, election.None of the parties objected to the Director's recommendations re-specting the disposition of the challenged ballots.By an amendment to its Rules and Regulations, effective August 23,1943, the Board has promulgated a new policy with respect to run-offelections.We find that the purposes and policies of the Act will beeffectuated by applying the new policy, insofar as practicable, to thepresent case.Under the new policy, a run-off election will be held"when the results in the election are inconclusive because no choiceon the ballot in the election received a majority of the valid ballotscast."As indicated above, no choice would receive a majority even ifall the challenged ballots were assumed to be valid.The new policyfurther provides that the ballot in the run-off election "shall providefor a selection between the two choices that received the largest andthe second largest number of valid votes cast in the election" and that"no representative shall be accorded a place on the run-off ballot unlessthat representative received at least twenty percent of the valid votescast in the election."Assuming the validity of all the challengedballots, either the UAW-CIO or "none" would have the largest numberof votes, but less than a majority, and the votes cast for Aircraft Lodge1719, I. A. M. or for the Association, would be less than 20 percent ofthe total valid ballots cast.We shall, therefore, direct a run-offelection in which the employees in the appropriate unit will have theopportunity to decide whether or not they desire to be represented bythe UAW-CIO.We have considered the Director's recommendations with respectto tie challenged ballots, to which none of the parties objected, andagree with his recommendations.The Director recommended thatthe Board determine the eligibility of the group of working super-visors challenged.Since at least one of the parties contends that thechallenged working supervisors were eligible to vote, and in the interestof expediting the holding of the run-off election, we shall reservedetermination of the eligibility of the working supervisors until afterthe run-off election.They may participate in the run-off election,subject to challenge, and their ballots will be segregated. GLENN L. MARTILN COMPANYDIRECTION OF RUN-OFF ELECTION185By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9, 10, and 11, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Glenn L. MartinCompany, Middle River, Maryland, a run-off election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Director of Field Division, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesof the Company who were eligible to vote in the election conductedJuly 16, 1943, and who are employed in an eligible category on the dateof the run-off election, but excluding those who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by the UAW-CIO for the purposes of collective bar-gaining.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.